DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. Applicant states that Weekes discloses static allocation, while the applicant discloses allocating the rotor’s position based on the vehicle’s current states and not based on something predetermined. The claim language states that “the controller is configured to dynamically allocate positions of the rotor blades during cruise flight operation based on the vehicle’s current flight state”. Most any aircraft rotor operates by dynamically allocating its position – i.e. spinning – based on a flight state of the vehicle – such as the phase of flight, or to maintain an attitude or altitude. Weekes teaches altering the rotors during vertical flight, through transition, until horizontal flight has been achieved, and then finally stopping the rotors in a locked position, as shown in Fig. 11.
The arguments based on Kakaley are moot as that reference is not relied upon in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle’s current flight state" in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for “the vehicle”, there is not for any flight state. This will be interpreted as “a current flight state of the vehicle”.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weekes.
For claim 1, Weekes discloses a vertical takeoff and landing (VTOL) aircraft (Fig. 1) comprising:
an elongate fuselage (110) defining a longitudinal axis (130) of the aircraft; fixed-position port and starboard wings (150, left and right) extending laterally (along lateral axis 135) from the fuselage (130);
an empennage (tail assembly, aft of wings 120) at an aft end of the fuselage;
a propeller (127) to provide horizontal thrust to the aircraft in a direction of the longitudinal axis thereof (127 is aligned with longitudinal axis 130);
a series of port (101, 102, 103) and starboard (104, 105, 106) rotor units each of which includes axially opposed rotor blades (Fig. 2, 220, 230), and a motor (250) to rotate the rotor blades and provide vertical thrust to the aircraft (aligned with vertical axis 140) and at least one rotor position sensor that senses angular position of the axially opposed rotor blades (Para 0107: “a proximity sensor 1050 on a structural boom that senses the position of the rotor as the rotor blade passes overhead”); and
a logic controller (Para 0017, flight control system) operatively coupled to the sensors (Para 0107: “the control system uses this information to determine the motor's rotational speed and phase and stops the rotor when it is at the correct position”), the logic controller configured to dynamically allocate positions of the rotor blades during cruise flight operation based on the vehicle’s current flight state (Fig. 11: the flow chart shows that depending on the state of flight – vertical flight, transition, or horizontal flight – the controller sets the rotors to be dynamically allocated – spinning at a desired rate or to be fixed in position)
 and controllably set angular positions of the opposed rotor blades (Fig. 7, 780; Para 0017, “the rotational position of each rotor is likewise controlled by the flight control system”) along position axes relative to the aircraft (Para 0106, “to align the phase of the motor, and the rotor blade 1005, with the longitudinal axis”) in response to sensed position of the rotor blades (Para 0107: “the control system uses this information to determine the motor's rotational speed and phase and stops the rotor when it is at the correct position”) to minimize airflow disruption over the fixed-position wings during cruise flight operation (Para 0020: “clocking the rotor array rotors parallel to the longitudinal axis for minimum drag in cruise flight.”).
For claim 2, Weekes discloses the VTOL aircraft according to claim 1, further comprising port (107) and starboard (108) rotor booms carried by the port and starboard wings (150, left and right) and supporting the series of port (101, 102, 103) and starboard (104, 105, 106) rotor units, respectively.
For claim 3, Weekes discloses the VTOL aircraft according to claim 2, wherein the port and starboard rotor booms are aligned parallel to the longitudinal axis of the fuselage (Fig. 1, axis 130).
For claim 4, Weekes discloses the VTOL aircraft according to claim 1, wherein each of the rotor units comprising a rotor position sensor (RPS) (Fig. 10; Para 0106-0107) which senses the angular position of the rotor blades relative to the longitudinal axis of the fuselage and issues a position signal to the logic controller (Para 0107, “the control system uses this information”).
For claim 5, Weekes discloses the VTOL aircraft according to claim 4, wherein each of the rotor units comprises a motor (Fig. 7, 720) and a motor controller (770, rotor drive system RDS) operatively connected to the motor, wherein the logic controller (flight control system 780) issues a control signal to the motor controller which in turn issues a command signal to the motor to control the rotor blades to assume the positions that minimize airflow disruption over the fixed-position wings during cruise flight operation (Para 0107, “the control system uses this information to determine the motor's rotational speed and phase and stops the rotor when it is at the determined position”).
For claim 6, Weekes discloses the VTOL aircraft according to claim 3, wherein the port and starboard rotor booms (Fig. 1, 107, 108) extend forwardly and aft of the port and starboard wings (Fig. 1, 150), respectively.
For claim 7, Weekes discloses the VTOL aircraft according to claim 6, wherein at least a first one of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (102 is carried forward of the wings 150) and a second one of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (101 is carried aft of wings 150), respectively.
For claim 8, Weekes discloses the VTOL aircraft according to claim 6, wherein a first pair of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (pair 102 and 105 is carried forward of wings 150) and a second pair of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (pair 101 and 106 is carried aft of the wings 150), respectively.
For claim 9, Weekes discloses the VTOL aircraft according to claim 1, wherein the propeller (127) is a pusher propeller located at an aft end of the fuselage (Fig. 1; Para 0052).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekes in view of Tighe et al (“Tighe”) (US 20180105279 A1).
For claims 10 and 11, Weekes discloses the VTOL aircraft according to claim 1, but fails to disclose wherein the aircraft comprises two pairs of the port rotor units and two pairs of the starboard rotor units, and wherein a first pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings and a second pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings, respectively.
However Tighe teaches a VTOL aircraft (Fig. 2A) with port and starboard rotor booms (Fig. 2A, 206), wherein the aircraft comprises two pairs of the port rotor units (Fig. 2E, as numbered corresponding to the forces, two pairs of port rotors units includes 4/5 and 7/8) and two pairs of the starboard rotor units (1/2, and 10/11), and wherein a first pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (7/8 and 10/11 are forward of wings 204) and a second pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (4/5 and 1/2 are aft of the wings 204), respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weekes by having two pairs of the port rotor units and two pairs of the starboard rotor units, with one pair of each port and starboard units forward of the wings and one pair of each port starboard units aft of the wings as disclosed by Tighe. One of ordinary skill in the art would have been motivated to make this modification to provide additional stability, control, and redundancy (Tighe, Para 0019).	
For claim 12, Weekes as modified discloses the VTOL aircraft according to claim 11, wherein the port and starboard rotor booms extend forwardly and aft of the port and starboard wings (Tighe, Fig. 2A), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642